                  Case 3:20-cv-05793-BAT Document 12 Filed 03/08/21 Page 1 of 1




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     JIMMY WILSON,
 7
                                Plaintiff,                  CASE NO. 3:20-cv-05793-BAT
 8
             v.                                             ORDER EXTENDING ANSWER DUE
 9                                                          DATE
     COMMISSIONER OF SOCIAL SECURITY,
10
                                Defendant.
11

12
             Based on Defendant’s unopposed Motion (Dkt. 10), it is ORDERED that Defendant
13
     shall have up to and including May 4, 2021, to file a response to Plaintiff’s Complaint, including
14
     the certified administrative record. If the certified administrative record becomes available to the
15
     Office of the General Counsel before the aforementioned date, the record may be filed earlier, if
16
     feasible.
17
             If the Commissioner is unable to file the certified administrative record by that date, the
18
     Commissioner shall file another motion for extension every 28 days until the certified
19
     administrative record becomes available.
20
             DATED this 8th day of March, 2021.
21

22                                                         A
                                                           BRIAN A. TSUCHIDA
23                                                         Chief United States Magistrate Judge




     ORDER EXTENDING ANSWER DUE DATE - 1
